Wash, J.,
dissenting.
In this case I dissent from the opinion of the Court, as to the effect of the provision in the 1st section of an act concerning divorce and alimony. It seems to me that it should be taken as an exception to the provisions of the 8th section of “ An act to direct descents and distributions; ” and that in order to give effect to both actsj the’ provisions should be considered as if the stood embraced in the same section, and then it would read, “ the issue of all marriages deemed null in law, or dissolved by divorce, shall nevertheless be legitimate, except in cases where the marriage shall be declared null and void from the beginning, on the ground of a prior marriage.